     Case 1:16-cv-01666-NONE-BAM Document 91 Filed 10/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MARY LEE GAINES,                                  Case No. 1:16-cv-01666-NONE-BAM (PC)
12                       Plaintiff,                     ORDER SETTING DISPOSITIVE MOTION
                                                        DEADLINE
13           v.
                                                        Deadline: January 4, 2021
14    BROWN, et al.,
15                       Defendants.
16

17          Plaintiff Mary Lee Gaines (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

19   Plaintiff’s first amended complaint against Defendants Mirelez and Hoehing for deliberate

20   indifference to medical needs in violation of the Eighth Amendment.

21          On February 7, 2020, the Court vacated the dispositive motion deadline in order to resolve

22   Defendants’ pending motion for order requiring Plaintiff to post security. (ECF No. 72.) On

23   October 5, 2020, the District Judge adopted in full the findings and recommendations

24   recommending denial of the motion for order requiring Plaintiff to post security. (ECF Nos. 88,

25   90.)

26          Accordingly, the Court finds it appropriate and necessary to reset the dispositive motion

27   deadline. Fed. R. Civ. P. 16. The deadline for filing all pre-trial dispositive motions shall be

28   January 4, 2021. A request for an extension of this deadline must be filed on or before the
                                                        1
     Case 1:16-cv-01666-NONE-BAM Document 91 Filed 10/06/20 Page 2 of 2

 1   expiration of the deadline. However, the parties are advised that an extension of time will only be

 2   granted upon a clear showing of good cause.

 3
     IT IS SO ORDERED.
 4

 5      Dated:     October 6, 2020                           /s/ Barbara   A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
